internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-104328-01 date date parent subsidiary date individual a b dear legend this replies to a letter dated date submitted by your authorized representative in which parent requests an extension of time under sec_301_9100-3 to file the statement of election and agreement provided under sec_1 g with respect to the losses of subsidiary incurred in tax years ended on date sec_1 and the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process parent is the common parent of a u s affiliated_group that filed consolidated federal_income_tax returns for the tax years ended on date sec_1 and parent wholly owns subsidiary and is one of the members of parent’s consolidated_group herein collectively referred to as parent the losses of subsidiary for the tax years ended on date sec_1 and were included in the consolidated federal_income_tax return of parent individual a is the chief financial officer of parent and individual b is a partner in cpa firm the affidavits of individuals a and b explain the reasons that led to the conclusion that parent qualified for the exception to the dual_consolidated_loss in re plr-104328-01 provisions under sec_1_1503-2 and to parent not electing the relief provisions of sec_1_1503-2 with respect to subsidiary’s losses for the tax years ended on date sec_1 and subsequently individuals a and b learned that their conclusion was inconsistent with the position of the irs that the losses of subsidiary were subject_to the dual_consolidated_loss rules sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the statement of election and agreement therefore the commissioner has discretionary authority under sec_301_9100-1 to grant parent an extension of time provided that parent satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that parent satisfies sec_301_9100-3 accordingly parent is granted an extension of time until days from the date of this ruling letter to file the statement of election and agreement provided under sec_1_1503-2 with respect to the losses of subsidiary incurred in tax years ended on date sec_1 and the granting of an extension of time is not a determination that parent is otherwise eligible to file the statements of election and agreement sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the statements of election and agreement no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented in re plr-104328-01 pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely allen goldstein reviewer office of the associate chief_counsel international
